
	

114 S768 IS: Steve Gleason Act of 2015
U.S. Senate
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 768
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2015
			Mr. Vitter (for himself, Ms. Klobuchar, Mr. King, Mr. Grassley, Mr. Kirk, Ms. Collins, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to provide Medicare beneficiary access to eye
			 tracking accessories for speech generating devices and to remove the
			 rental cap for durable medical equipment under the Medicare Program with
			 respect to speech generating devices.
	
	
		1.Short title
 This Act may be cited as the Steve Gleason Act of 2015.
		2.Providing Medicare beneficiary access to eye tracking accessories for speech generating devices
 (a)In generalSection 1861(n) of the Social Security Act (42 U.S.C. 1395x(n)) is amended by inserting and eye tracking and gaze interaction accessories for speech generating devices furnished to individuals with a demonstrated medical need for such accessories after appropriate organizations).
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to devices furnished on or after January 1, 2016.
			3.Removing the rental cap for durable medical equipment under Medicare with respect to speech
			 generating devices
 (a)In generalSection 1834(a)(2)(A) of the Social Security Act (42 U.S.C. 1395m(a)(2)(A)) is amended— (1)in clause (ii), by striking or at the end;
 (2)in clause (iii), by adding or at the end; and (3)by inserting after clause (iii) the following new clause:
					
 (iv)which serves as a speech generating device or which is an accessory that is needed for the individual to effectively utilize such a device,.
 (b)Effective dateThe amendments made by this section shall apply with respect to devices furnished on or after July 1, 2015.
